Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed 12/20/2021 for Application No. 17/645,228.  Claims 1-20 are pending. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on 12/20/2021 has been considered by the examiner.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
claim 1, line 7, the term “designed” should be replaced with the term “arranged” or “configured” for clarity; and 
claim 8, line 2, the term “designed” should be replaced with the term “arranged” or “configured” for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “and/or” in line 2 renders the claim indefinite because it is unclear if applicant intends the limitation to mean "and" or "or". One cannot ascertain from the language as presented which one applicant requires. If applicant intends to present the claimed arrangement, the Office recommends that the phrase - - and/or - - should be avoided or changed for clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11-12, 15, 17 and 20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Li, (WO 2018/130101 A1, machine translation).
Regarding claim 1, Li discloses an electric drive axle (see at least Figure 3) in an electric vehicle, comprising: 
a first motor (6) rotationally coupled to a first intermediate shaft (25) with a first gear (26) positioned thereon that is coupled to a layshaft gear (28) on a layshaft (30); 
a second motor (7) rotationally coupled to a second intermediate shaft (see annotated Fig. 3 below, 30B) with a second gear (see annotated Fig. 3 below, 28B) positioned thereon that is coupled to the layshaft gear (28); and 
a first disconnect mechanism (10) positioned between the first motor (6) and the layshaft (30) and designed to disconnect (i.e., under disengaged condition of synchronizer 10) the first motor (6) from the layshaft (30).

Regarding claim 2, Li discloses the electric drive axle of claim 1, further comprising a controller (see page 7, paragraph 5, i.e., the electronic controller of the speed reduction shifting mechanism) configured to operate the first disconnect mechanism (10) to connect the first motor (6) to the layshaft (30) when the first motor (6) achieves a threshold speed (see pages 7-8, i.e., under disengaged condition of synchronizer 10 to obtain a desired gear ratio or speed when shifting to a different gear ratio).

Regarding claim 3, Li discloses the electric drive axle of claim 2, wherein the controller is configured to, prior to operation of the first disconnect mechanism (10), speed match the first motor (6) and the second motor (7).

Regarding claim 4, Li discloses the electric drive axle of claim 1, wherein the first motor (6), the second motor (7), and the layshaft (30) are positioned parallel to one another.

Regarding claim 5, Li discloses the electric drive axle of claim 1, further comprising a two-speed clutch assembly (see annotated Fig. 3, 10B) coupled to the layshaft (30) and a differential (1).

Regarding claim 6, Li discloses the electric drive axle of claim 5, wherein the differential (1) is positioned on an axial side of the first motor (6) that is opposite to a motor shaft (i.e., rotor shaft of motor 6) of the first motor (6).

Regarding claim 7, Li discloses the electric drive axle of claim 5, wherein the two-speed clutch assembly (10B) includes a sliding collar clutch (i.e., sleeve of synchronizer 10B) or an electromagnetic clutch.

Regarding claim 8, Li discloses the electric drive axle of claim 1, further comprising a second disconnect mechanism (10B) positioned between the second motor (7) and the layshaft (30) and designed to disconnect (i.e., under disengaged condition of synchronizer 10B) the second motor (7) from the layshaft (30).

Regarding claim 11, Li discloses a multi-motor electric vehicle system, comprising: 
a first motor generator (6) and a second motor generator (7) coupled to a layshaft (30); 
a first disconnect mechanism (10) configured to selectively decouple the first motor generator (6) from the layshaft (30); 
a second disconnect mechanism (10B) configured to selectively decouple (i.e., under disengaged condition of synchronizer 10B) the second motor generator (7) from the layshaft (30); 
a differential (1) coupled to the layshaft (30); and 
an axle (4) coupled to the differential (1).

Regarding claim 12, Li discloses the multi-motor electric vehicle system of claim 11, wherein the multi-motor electric vehicle system is an electric axle (see Fig. 3; the Title and Abstract). 

Regarding claim 15, Li discloses the multi-motor electric vehicle system of claim 11, further comprising a controller (see page 7, paragraph 5, i.e., the electronic controller of the speed reduction shifting mechanism) configured to, 
when a desired condition is met (see page 8, second paragraph, i.e., when the second motor 7 drops to 0) operate the first disconnect mechanism (10) to decouple the first motor generator (6) from the layshaft (30) and bring the first motor generator (6) to a zero speed condition (see page 8, second paragraph, i.e., first motor 6 is zero).

Regarding claim 17, Li discloses the multi-motor electric vehicle system of claim 11, wherein the first motor generator (6) is coupled to the layshaft (30) via a first intermediate shaft (25) that includes a first gear (26) directly coupled to a lay shaft gear (28).

Regarding claim 20, Li discloses the multi-motor electric vehicle system of claim 11, wherein the first motor generator (6), the second motor generator (7), and the layshaft (30) are parallel to one another.

    PNG
    media_image1.png
    745
    1130
    media_image1.png
    Greyscale

Annotated Figure 3
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1 and 11 above.
Li discloses the electric drive axle of claim 1, further comprising a controller (see page 7, paragraph 5, i.e., the electronic controller of the speed reduction shifting mechanism) configured to operate the first disconnect mechanism (10) to disconnect (i.e., under disengaged condition of synchronizer 10) the first motor (6) from the layshaft (30) but does not specifically disclose when a requested vehicle power level falls below a threshold value.
It would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the invention, to identify a requested vehicle power level signal by the controller as being valid or not and incorporate it into the system to disconnect the motor from the layshaft member by the controller since there are a finite number of identified, predictable potential solutions to the controller to obtain the exact same results, whether the controller should act on or not and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chopra (US 2012/0008969).
Regarding claim 10, Li discloses the electric drive axle of claim 1 having two electric motors 6,7 but does not disclose the motors are motor generators.
Chopra discloses an electric axle having two electric motors (14, 16) wherein the first motor (14) and the second motor (16) are motor-generators (see paragraph [0062]).
It would have been obvious to an ordinary skilled in the art before the effective filing date of the invention for Li to incorporate the electric motors as motor generators as taught by Chopra in order to generate electrical energy to charge a battery or slow the vehicle. See Paragraph [0062].

	Allowable Subject Matter	
Claims 3, 13, 14, 16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art of record fails to disclose or render obvious an electric drive axle having the combination features recited in claim 1 and particularly the limitation required by claim 3. 
Regarding claim 13, the prior art of record fails to disclose or render obvious a multi-motor electric vehicle having the combination features recited in claim 11 and particularly the limitation required by claim 13. 
Regarding claim 16, the prior art of record fails to disclose or render obvious a multi-motor electric vehicle having the combination features recited in claim 11 and particularly the limitation required by claim 16.  
Regarding claim 18, the prior art of record fails to disclose or render obvious a multi-motor electric vehicle having the combination features recited in claims 11 and 17, particularly the limitation required by claim 18.   
Claims 14 and 19 are allowable as being dependent upon the allowable base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Avery et al. (US 2019/0376581 A1) discloses a motor vehicle transmission, see Figures 1-7;
Chopra et al. (US 11,318,828 B2) discloses an axle assembly for frame rail vehicles, see Figures 14-19;
David (GB 2,546,813 A) discloses an electric vehicle, see Figures 1A/B;
Inoh et al. (US 2021/0086611 A1) discloses a drive device for four-wheel drive vehicle, see Figures 1 and 8; and
Knoblauch (US 9,199,527 B2; US 2014/0335999 A1) discloses a drive train of a purely electrically all-wheel drivable motor vehicle, see Figure 1.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659